LeBLANC, J.
This controversy is over the ownership of a tract of land of 80 acres which formerly formed part of a larger body of approximately 2400 acres.
The plaintiffs make their claim for ownership through a chain of title dating as far back as the United States government. The defendant and its warrantors, Columbus Reid and J. Barney Arnold, both called on to defend the title, rely on the prescription of ten years.
All parties offered their title deeds in evidence, and we find in the note of testimony an agreement between counsel that, instead of filing certified copies of all the acts offered or to be offered in evidence, abstracts of the various acts may be substituted therefor. We fail to find any such abstracts in the record.
To acquire title to immovables by the form of prescription under which the defendant and his warrantors claim, a title must be shown ,which shall be legal, and sufficient to transfer the property.” Revised Civil Code, article 3479. Besides, it is necessary (1) that the title be valid in point or form; (2) that it be certain; and (3) that it be proved. Revised Civil Code, article 3486.
Without the titles before us, or their proof by abstracts, if the latter be sufficient, we would not undertake to determine the title and ownership of the land in controversy on the issue of possession, which is the sole defense here presented.
To the end that it may be properly considered, we deem it better to remand the case to the lower court for completion of the record, and
It is now ordered that it be remanded for that purpose.